—In an action to recover damages for negligence and breach of implied and express warranties, the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated September 1, 1994, which granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The respondent, All Island Heating and Air Conditioning, Inc., installed an Emerson electronic, air cleaner in a building and business owned and operated by the plaintiffs. Thereafter, a fire caused extensive damage, which the plaintiffs alleged was the result of the negligent installation of the air cleaner by the respondent. The plaintiffs further alleged that the respondent breached implied and express warranties with respect to the installation of the air cleaner. The respondent moved for summary judgment dismissing the complaint against it contending that the deposition testimony established that the cause of the fire could not be determined. The Supreme Court granted the respondent’s motion finding that the plaintiffs’ expert merely speculated as to the exact cause of the fire and that such evidence should not be submitted to a jury. We disagree.
An investigation report and an affidavit of the plaintiffs’ expert state that an electrical malfunction in the wiring of the air cleaner caused the fire. Under the circumstances, there is a question of fact as to the cause of the fire and the respondent’s motion for summary judgment was improperly granted. Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.